Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00511-CR

                                   Tony RIOS,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 187th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2014CR2251
                 Honorable Raymond Angelini, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED October 1, 2014.


                                         _________________________________
                                         Patricia O. Alvarez, Justice